DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. Applicant first argues that prior art does not teach wherein the head swing mechanism is held in a state where the irradiation axis of the radiation of the radiation source is shifted from the isocenter in a predetermined direction by a predetermined amount. This argument is not persuasive in view of Kaneko. As noted previously, Kaneko discloses wherein the irradiation operation controller 123 … controls the rotational angles of the swing mechanism 321 around the pan axis A21 and the tilt axis A22, so that the irradiation direction of the therapeutic radiation continuously tracks the irradiation target position [0060, 0071]. Kaneko further discloses in Figs. 6, Fig. 7, and their corresponding description wherein prior to radiation irradiation, the irradiation angle (pan and/or tilt which corresponds to the shifting from the isocenter) is determined and adjusted in order to be held during irradiation so as to continuously track the irradiation target position [0060]. Kunieda is provided to teach it was known to shift the irradiation axis in different (positive and negative) directions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 20180008842 A1) in view of Kunieda (JP 2015100455).
With regards to claims 1 and 7, Kaneko discloses a radiotherapy device (Fig. 2) comprising: a radiation source 331; a rotation mechanism 313 that supports the radiation source and rotates the radiation source around an isocenter; a couch that places a therapy target site of a patient at the isocenter P11; a head swing mechanism 321 that is disposed between the radiation source and the rotation mechanism [0040] (The swing mechanism 321 is fixed on the travel gantry 313 at an inner side of the ring, and supports the irradiation unit 330 on the travel gantry 313) [0042] (the radiation irradiation device 331 is supported on the travel gantry 313 via the swing mechanism 321) and that swings an irradiation axis of a radiation emitted from the radiation source by swinging the radiation source [0040]; and a control unit 123 that controls the radiation source, the rotation mechanism, and the head swing mechanism, wherein the control unit holds the head swing mechanism in a state where the irradiation axis of the radiation of the radiation source is shifted from the isocenter in a predetermined direction by a predetermined amount, and rotates the radiation source by the rotation mechanism while emitting the radiation from the radiation source while maintaining the state of the head swing mechanism [0060] (the irradiation operation controller 123 … controls the rotational angles of the swing mechanism 321 around the pan axis A21 and the tilt axis A22, so that the irradiation direction of the therapeutic radiation continuously tracks the irradiation target position) [0071] (irradiation is performed during rotation of the gantry) [0075]. Kaneko does not teach the claimed configuration with respect to the irradiation axis shifting in a positive and negative direction. However, in a similar field of endeavor, Kunieda teaches a radiation therapy system comprising the claimed control unit and directional shifts so that the radiation irradiation device 331 can irradiate the radiation for treatment more uniformly with respect to a wide range [0078]. Kunieda further explains wherein the patient T11 is moved by the movement of the patient support body 381 to the direction of the arrow of the line L81 (positive or negative direction) when the radiation irradiation device 331 is rotating counterclockwise. On the other hand, when the radiation irradiation device 331 is rotating clockwise, the patient T11 is moving in the direction of the arrow (positive or negative direction) of the line L82, wherein during the rotation, the oscillation mechanism holds the radiation irradiation device 331 in a state of a shifted irradiation axis (tilted orientation) [0072-0074] (Fig. 12); and further wherein the isocenter P11 may be located at the center of two affected areas A51 and A542 (Fig. 8). As such, by changing the orientation of the radiation irradiation apparatus 331, the device is capable of providing treatment at a remote location from various positions [0059-0061]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kaneko with the claimed configuration.
With regards to claim 2, Kaneko does not specifically teach wherein the control unit sets a shift amount of the irradiation axis of the radiation from the isocenter by the head swing mechanism such that the isocenter is included in a range of a spread angle of the radiation emitted from the radiation source. However, Kaneko does teach wherein because the radiation irradiation device 331 is supported on the travel gantry 313 via the swing mechanism 321, when the radiation irradiation device 331 is directed toward the isocenter P11 by adjustment of the swing mechanism 321 … the therapeutic radiation B11 would always substantially passes through the isocenter P11 [0042]. Kaneko further teaches wherein the irradiation operation controller 123 … controls the rotational angles of the swing mechanism 321 around the pan axis A21 and the tilt axis A22, so that the irradiation direction of the therapeutic radiation continuously tracks the irradiation target position [0060]. Therefore, depending upon the target position, if perhaps said target position is near the isocenter, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kaneko with the claimed configuration to effectively treat the desired area.
With regards to claim 3, Kaneko discloses wherein a direction in which the control unit shifts the irradiation axis from the isocenter includes a component in a radial direction of rotation of the rotation mechanism [0060] (the irradiation operation controller 123 calculates rotational angles of the travel gantry 313).
With regards to claim 5, Kaneko discloses wherein a multi-leaf collimator 332 is disposed between subject sides of the radiation source, and shields a part of the radiation emitted from the radiation source while rotating with the radiation source by the rotation mechanism (Fig. 2) [0043].
With regards to claim 6, Kaneko does not specify wherein an irradiation dose of the radiation in a region including the isocenter is larger than an irradiation dose outside the region. However, depending upon the location of the target position, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kaneko with the claimed irradiation dose to effectively treat the desired area while reducing damage to sensitive areas.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884